Name: Commission Regulation (EEC) No 1719/81 of 26 June 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 6 . 81 Official Journal of the European Communities No L 173 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1719 / 81 of 26 June 1981 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC) No 3474 / 80 ( s ); whereas the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 6 ( 7 ) thereof, HAS ADOPTED THIS REGULATION:Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 7 thereof, Article 1 In accordance with the provisions of Regulation (EEC ) No 303 / 77 , the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Article 2 Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (') OJ No L 148 , 28 . 6.1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 4 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p . 5 . ( 5 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 173 / 2 30 . 6 . 81Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1981 . For the Commission The President Gaston THORN 30 . 6 . 81 Official Journal of the European Communities No L 173 / 3 ANNEX f 1 ) Consignment A B 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Lebanon 4 . Total quantity of the con ­ signment 250 tonnes 750 tonnes 5 . Intervention agency responsible for delivery Dutch Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la RÃ ©publique libanaise / Ã distribuer gratuitement' 9 . Delivery period Delivery as soon as possible and at the latest 31 July 1981 Delivery in August 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 ." Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 13 July 1981 No L 173 / 4 Official Journal of the European Communities 30 . 6 . 81 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary 3 . Country of destination j Egypt 4 . Total quantity of the con ­ signment 300 tonnes 2 500 tonnes ( 4 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Egypt' 9 . Delivery period Delivery in August 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine thÃ ¨ costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 July 1981 30 . 6 . 81 Official Journal of the European Communities No L 173 / 5 Consignment E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary i 3 . Country of destination i Guinea Conakry Senegal 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery French Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la RÃ ©publique populaire rÃ ©volutionnaire de GuinÃ ©e' 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au SÃ ©nÃ ©gal' 9 . Delivery period Delivery as soon as possible and at the  latest 31 July 1981 Delivery in August 1981 10 . Stage and place of delivery Port of unloading Conakry ( deposited on the quay or on lighters ) Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) Importex , pour le compte de Alidi , Conakry  12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 13 July 1981 No L 173 / 6 Official Journal of the European Communities 30 . 6 . 81 Notes ( ! ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) Other than those set out in Annex II to Regulation (EEC) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 ). ( 4 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a part quantity of 500 tonnes or to a multiple of 500 tonnes ( see Article 14 ( 2 ) of Regulation (EEC ) No 303 / 77 ).